Citation Nr: 1011024	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for chloracne.


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to 
June 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

The Board notes that the Veteran was scheduled for a November 
2009 hearing before the undersigned Veterans Law Judge at the 
RO.  Although his attorney appeared, the Veteran did not.  
The Veteran's attorney requested 90 days to locate the 
Veteran and then decide to request another hearing; otherwise 
the Board was to proceed with adjudication of the claim based 
on the evidence of record.  To date, no additional response 
has been received from the Veteran or his attorney regarding 
rescheduling the Board hearing; therefore, the request for a 
Board hearing is deemed withdrawn.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran was scheduled for a June 2009 VA skin disease 
examination; however he failed to appear.  In September 2009 
correspondence from the Veteran's attorney, she indicated 
that the Veteran was unable to attend the scheduled VA 
examination and requested to be scheduled for another VA 
examination.  

The Board notes that the Veteran last underwent a VA skin 
examination in July 2008.  Although the examiner reported 
that the Veteran had a slightly tender 8 millimeter on the 
central forehead, one slightly tender, 1 centimeter nodule 
over the sternum and a similar 1 cm nodule in the epigastric 
region; he concluded that the acne scarring was not 
disfigurement so a scar workshop was not indicated.  

The Board notes that the schedular criteria for rating skin 
scars was most recently revised effective October 23, 2008.   

The Veteran's service-connected chloracne is rated under 
Diagnostic Code (DC) 7829, which provides that in addition to 
the applicable rating criteria under DC 7829, chloracne can 
also be rated as disfigurement of the head, face, and neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118.  This does not mean the 
Veteran will be entitled to separate evaluations for both 
chloracne and the residual chloracne scars.  Rather, any 
disability rating assigned for chloracne must consider 
whether the predominant disability is the actual chloracne 
outbreaks or the residual scarring caused by such outbreaks.  
Thus, the examiner at the July 2008 VA examination did not 
provide sufficient information for purposes of rating the 
residual scars, especially given the 8 characteristics of 
disfigurement noted in the rating schedule.   

Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected chloracne, a 
remand is warranted for the AMC/RO to make an additional 
attempt to provide the Veteran with a contemporaneous 
examination with findings responsive to the applicable rating 
criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claim for higher rating (as this matter, 
arising out of an original claim for service connection, will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file a 
copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the VA 
medical center (VAMC) in Philadelphia, Pennsylvania, dated 
through January 2007.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, 
the RO must obtain all outstanding pertinent medical records 
from the Philadelphia VAMC, dated from January 2007 to the 
present. 

The RO's adjudication of the claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999), is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the 
Philadelphia VAMC all outstanding 
pertinent medical records from January 
2007 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Then, following notification of the 
date and location of the examination and 
the provisions of 38 C.F.R. § 3.655 
(2009), the Veteran should be afforded a 
VA examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of the  
Veteran's chloracne and the nature and 
extent of the residual chloracne scars.  
The entire claims file must be provided 
to the examiner, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All indicated tests 
should be accomplished and all clinical 
findings reported in detail.

The examiner should clearly identify all 
physical manifestations of the Veteran's 
service-connected chloracne of the chest 
and back, to include any residual 
chloracne scars.  The examiner should 
ensure that he/she renders findings 
responsive to all applicable criteria.  

3.  Thereafter, the RO should 
readjudicate the claim for an initial 
compensable rating for chloracne on the 
chest and back in light of all pertinent 
evidence and legal authority.  The RO 
must discuss it's consideration of 
whether "staged" ratings are warranted 
pursuant to Fenderson, cited to above.

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be provided with a SSOC 
that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



